Citation Nr: 9907067	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-27 246	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss with history of ear drum 
damage.

2.  Entitlement to an increased rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The Board notes that in his notice of disagreement filed in 
June 1995, and his substantive appeal filed in August 1995, 
the veteran makes a claim of entitlement to service 
connection for chronic labyrinthitis.  The Board believes 
that claim is inextricably intertwined with the veteran's 
claim for an increased evaluation for tinnitus.  Therefore, 
as discussed more fully below, that appellate issue must be 
deferred until the intertwined claim is resolved.  


FINDINGS OF FACT

1.  The RO has obtained sufficient evidence to enable the 
Board to render an equitable disposition of the issue of an 
increased rating for hearing loss.

2.  The veteran's sensorineural hearing loss is manifested by 
an average pure tone decibel loss of 48 decibels in the right 
ear, and 61 decibels in the left ear, with speech recognition 
scores, using the Maryland CNC test, of 94 percent in the 
right ear and 86 percent in the left ear.

3.  The veteran has no current evidence of disease or injury 
which is affecting his hearing.


CONCLUSION OF LAW

Assignment of an increased (compensable) disability rating 
for bilateral sensorineural hearing loss with history of ear 
drum damage is not warranted at this time.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, § 4.85a, and 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the issue of increased rating 
is well-grounded within the meaning of 38 U.S.C.A. § 5107, 
and that all relevant facts have been properly developed on 
this issue.

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco, 7 Vet.App. 55, 58 (1994).  
Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet.App. at 58.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's bilateral sensorineural hearing 
loss, and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  38 C.F.R. 
§§ 4.1, 4.2, 4.41, and 4.42 (1998);  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet.App. at 58.

The veteran is service-connected for bilateral sensorineural 
hearing loss with history of concussion and ear drum damage, 
evaluated as zero percent disabling under Diagnostic Code 
6100, effective from December 2, 1969, the day after the 
veteran's separation from service.  38 C.F.R. § 4.85, and 
Diagnostic Code 6100.        

On VA audiological examination in August 1994, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
60
LEFT
25
30
70
75
70

The four tone average was 48 decibels for the right ear, and 
61 decibels for the left ear.  Speech audiometry, using the 
Maryland CNC test, revealed speech recognition ability of 94 
percent in the right ear and of 86 percent in the left ear.  

Sensorineural hearing loss is evaluated by using the Tables 
provided in 38 C.F.R. § 4.85 to assign a numeric designation 
of the hearing impairment in each ear based upon the average 
puretone decibel loss, and to combine those numeric 
designations and arrive at the percentage disability 
evaluation which may be assigned to the veteran's hearing 
loss.  Using Table VI, the veteran's right ear, with its 48 
decibel average pure tone loss and 94 percent speech 
recognition score, would be assigned a "I" designation.  
His left ear, with its 61 decibel average pure tone loss and 
86 percent speech recognition score, would be assigned a 
"III" designation.  Turning to Table VII, with a "I" 
designation in his right ear, and a "III" designation in 
his left ear, the veteran would be entitled to only a zero 
percent disability rating at this time, under Diagnostic Code 
6100.  38 C.F.R. § 4.85, and Diagnostic Code 6100.  

The examiner reported that the veteran denied any history of 
middle ear problems.  Some scarring was noted in each ear 
secondary to old injury, however there was no evidence of 
active infection or disease.

Therefore, upon review of all the evidence of record, the 
Board has concluded that the assignment of a compensable 
evaluation for bilateral sensorineural hearing loss is not 
warranted at this time.  While the disability may be more 
bothersome to the veteran than it has been, it still falls 
within the percentage evaluation of zero percent, based on 
the examination results.  The rating standards contemplate 
the impairment under normal circumstances, although a test, 
by necessity, must be done in quiet surroundings.  Should the 
veteran's hearing continue to worsen, he can submit new and 
material evidence and request that his claim be reopened.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased (compensable) disability rating 
for bilateral sensorineural hearing loss with history of ear 
drum damage is denied.


REMAND

The veteran is currently service connected for bilateral 
tinnitus, evaluated as 10 percent disabling under Diagnostic 
Code 6260.  38 C.F.R. § 4.87a, Code 6260.  His tinnitus has 
been recognized as being related to a concussion he suffered 
during service.  

Diagnostic Code 6260 authorizes the assignment of a single 10 
percent disability rating for persistent tinnitus which is a 
symptom of head injury, concussion or acoustic trauma.  
38 C.F.R. § 4.87a, Code 6260.  No higher rating is available 
for that disability under this code.  

The Board notes that in his notice of disagreement and 
substantive appeal, filed in June and August 1995 
respectively, and in the statement of accredited 
representation (VA Form 646) submitted in December 1998, the 
veteran and his representative claim that the veteran is 
entitled to a higher disability rating for his tinnitus under 
Diagnostic Code 6204 (chronic labyrinthitis).  It is unclear 
if they are contending that he is actually suffering from 
labyrinthitis, or whether the contention is that the symptoms 
of his tinnitus are more appropriately rated by analogy to 
labyrinthitis.  

Diagnostic Code 6204 is the diagnostic code which sets forth 
the ratings assignable for chronic labyrinthitis, a 
disability which includes as its symptoms dizziness, 
occasional staggering, and severe tinnitus.  38 C.F.R. 
§ 4.87a, and Diagnostic Code 6204 (1998) (emphasis added).

The Board finds that the issue of entitlement to service 
connection for labyrinthitis is inextricably intertwined with 
the issue of entitlement to an increased rating for bilateral 
tinnitus now on appeal.  Therefore, the issue of an increased 
rating for bilateral tinnitus must be remanded so that 
additional medical evidence can be obtained to determine if 
the veteran is, in fact, suffering from labyrinthitis.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA examination by an 
otolaryngologist to determine if he is 
suffering from labyrinthitis, and to 
fully evaluate the complaints which the 
veteran has attributed to his bilateral 
tinnitus disability.  All necessary tests 
and studies should be accomplished.  The 
claims file, including a copy of this 
remand should be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.  Any opinion 
expressed should be accompanied by a 
written rationale.  

2.  After the development requested above 
has been completed, to the extent 
possible, the RO should consider the 
intertwined claim for service connection 
for labyrinthitis.  If that claim is 
denied, the veteran should be informed 
and afforded an opportunity to initiate 
an appeal by filing a notice of 
disagreement.  If that claim is allowed, 
the RO should again rate the veteran's 
bilateral tinnitus, considering all 
applicable Diagnostic Codes.  To the 
extent that any benefit for which a 
notice of disagreement has been filed 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals


- 6 -


